421 F.3d 1152
UNITED STATES of America, Plaintiff-Appellee,v.Daniel Carson LEWIS, Defendant-Appellant.
No. 03-30281.
United States Court of Appeals, Ninth Circuit.
Filed September 1, 2005.

Teresa S. Ridle and Rebecca S. Copeland, Patton Boggs, LLP, Anchorage, AK, for the defendant-appellant.
Karen Loeffler, Assistant United States Attorney, Anchorage, AK, for the plaintiff-appellee.
On Remand from the United States Supreme Court. D.C. No. CR-01-00149-A-JWS.
Before HALL, KLEINFELD, and WARDLAW, Circuit Judges.
HALL, Senior Circuit Judge.


1
We considered this case in July of 2004 and we affirmed the convictions and the sentence. United States v. Lewis, 111 Fed.Appx. 876 (9th Cir.2004). The Supreme Court granted certiorari, and vacated the decision and remanded the case to us in light of United States v. Booker, ___ U.S. ___, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Lewis v. United States, ___ U.S. ___, 125 S.Ct. 1404, 161 L.Ed.2d 175 (2005). Because Petitioner did not challenge his sentence on Sixth Amendment grounds in the district court, we grant a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 915-16 (9th Cir.2005) (holding that "defendants are entitled to limited remands in all pending direct criminal appeals involving unpreserved Booker error, whether constitutional or nonconstitutional").


2
REMANDED.